Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Applicant’s amendment filed 23 December 2020 is not sufficient to distinguish over Carlos reference of record as discussed in the rejection below.
Applicant has not filed a terminal disclaimer against US Patent 10,129,306 thus the obviousness type double patenting rejection of all pending claims is maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative being unpatentable over Carlos et al (US 20170230440) of record.
Regarding claim 1, Carlos substantially discloses, teaches or suggests a computer-implemented method comprising:

responsive to receiving the message, instantiating a container at the centralized service provider, the container being configured to execute the shared application (see at least 0041 note "container" is not specifically defined in any manner thus reads on the fact that the collaborative server of Carlos responds to ); requests from appliances and coordinates collaborative work);
using the container to cause the shared application to be shared with the multiple appliances (see at least 0042);
executing the shared application (see at least 0035: Client applications 206, 208 may be executed by a processing system included within the respective appliances.  When executed, client applications 206, 208 setup and manage the shared workspace discussed above in conjunction with FIG. 2, which, again, includes content streams A and B). 
capturing video of the executing application (see at least 0031: The display surface 140 may be a "multi-touch" surface, which can recognize more than one point of contact on the large-format appliance 106, enabling the recognition of complex gestures, such as two or three-finger swipes, pinch gestures, and rotation gestures as well as multiuser two, four, six etc. hands touch or gestures … examples of assets include application environments, images, videos, web pages, documents, mirroring or renderings of laptop screens, presentation slides, content streams); 
providing the captured video to the multiple appliances (see at least Figure 2 sharing content streams across appliances).



Regarding claim 3, Carlos teaches the method as described in claim 1, wherein said using comprises using one or more event listeners to listen for user events associated with an appliance user's interaction with the shared application and causing said user's interaction to be executed on the shared application (see at least 0024).

Regarding claim 4, Carlos teaches the method as described in claim 1, wherein said using comprises using one or more event listeners to listen for user events associated with an appliance user's interaction with the shared application and causing said user's interaction to be executed on the shared application; capturing video of execution of the appliance user's interaction with the shared application using a software camera; and streaming the captured video to a server configured to share the captured video with the multiple appliances (see at least 0032).

Regarding claim 5, Carlos teaches the method as described in claim 1, wherein said using comprises contacting a port mapper to ascertain a server to which captured video of execution of the shared application is to be streamed (see at least Figure 10 and related text).

Regarding claim 6, Carlos teaches or suggests the method as described in claim 1, wherein said using comprises:

capturing video of execution of the shared application using a software camera (see at least Figure 10 and related text); and
streaming the captured video to the server, wherein the server is configured to share the captured video with the multiple appliances (see at least Figure 10 and related text).

Regarding claim 7, Carlos teaches or suggests the method as described in claim 1, wherein said using comprises:
contacting a port mapper to ascertain a server to which captured video of execution of the shared application is to be streamed (see at least Figure 10 and related text);
sending an event to each of the multiple appliances informing each of the multiple appliances of the server from which the captured video may be accessed (see at least Figure 7 and related text);
capturing video of execution of the shared application using a software camera(see at least [0072]); and
streaming the captured video to the server, wherein the server is configured to share the captured video with the multiple appliances (see at least [0049]).

Regarding claim 8, Carlos teaches the method as described in claim 1 further comprising enabling control to be passed amongst the multiple appliances to enable only one user to interact with the shared application at a time (see at least [0045]).

Regarding claim 9, Carlos teaches the method as described in claim 1 further comprising, responsive to control of the shared application being passed from one user to another, dehydrating 

Regarding claim 10, Carlos teaches or suggests the method as described in claim 9 further comprising responsive to control of the shared application being passed back to the particular user, rehydrating the state information (see at least Figures 7, 9 and related text).

Claims 11-20 recite the limitations of claims 1-8 in form of system and computer program product thus are rejected for the same reasons discussed in claims 1-8 above.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Nagy et al (US 20180309804).
Regarding claim 1, Nagy discloses, teaches or suggests a computer-implemented method comprising:
receiving, by a centralized service provider, a message that indicates that a shared application that permits retrieval, presentation and traversal of information resources is to be created as part of a collaboration amongst multiple appliances, wherein the centralized service provider is not one of the multiple appliances participating in the collaboration (see at least Figures 2, 4 and related text);
responsive to receiving the message, instantiating a container at the centralized service provider, the container being configured to execute the shared application (see at least 0069 “The centralized service provider receives the message and, responsive to receiving the message instantiates a new container 602”); 
using the container to cause the shared application to be shared with the multiple appliances (see at least 0069 “The centralized service provider receives the message and, responsive to receiving the message instantiates a new container 602”); 
executing the shared application (see at least 0069 “The container 602 starts a virtual desktop that starts the browser 610, the event listeners 606 and the software camera 608”);

providing the captured video to the multiple appliances (see at least 0069 “the frames can be streamed to the port mapper/cam server 604”; 0071 “the port mapper negotiates connections to the cam server and distributes live video streams.  The cam server receives, transcodes, and broadcasts live video streams to the appliances taking part in the collaboration”).

Regarding claim 2, Nagy further teaches the method as described in claim 1, wherein said using comprises capturing video of execution of the shared application using a software camera and streaming the captured video to a server configured to share the captured video with the multiple appliances (see at least 0013 last 3 lines).

Regarding claim 3, Nagy teaches the method as described in claim 1, wherein said using comprises using one or more event listeners to listen for user events associated with an appliance user's interaction with the shared application and causing said user's interaction to be executed on the shared application (see at least 0065).

Regarding claim 4, Nagy teaches the method as described in claim 1, wherein said using comprises using one or more event listeners to listen for user events associated with an appliance user's interaction with the shared application and causing said user's interaction to be executed on the shared application; capturing video of execution of the appliance user's interaction with the shared application using a software camera; and streaming the captured video to a server configured to share the captured video with the multiple appliances (see at least 0068-0069, 0071).

Regarding claim 5, Nagy teaches the method as described in claim 1, wherein said using comprises contacting a port mapper to ascertain a server to which captured video of execution of the shared application is to be streamed (see at least 0071).

Regarding claim 6, Nagy teaches or suggests the method as described in claim 1, wherein said using comprises:

capturing video of execution of the shared application using a software camera (see at least 0070-0071); and
streaming the captured video to the server, wherein the server is configured to share the captured video with the multiple appliances (see at least 0070-0071).

Regarding claim 7, Nagy teaches or suggests the method as described in claim 1, wherein said using comprises:
contacting a port mapper to ascertain a server to which captured video of execution of the shared application is to be streamed (see at least 0071, Figure 6 item 604);
sending an event to each of the multiple appliances informing each of the multiple appliances of the server from which the captured video may be accessed (see at least 0069);
capturing video of execution of the shared application using a software camera(see at least 0070-0071); and
streaming the captured video to the server, wherein the server is configured to share the captured video with the multiple appliances (see at least 0070-0071).

Regarding claim 8, Nagy teaches the method as described in claim 1 further comprising enabling control to be passed amongst the multiple appliances to enable only one user to interact with the shared application at a time (see at least 0013).

Regarding claim 9, Nagy teaches the method as described in claim 1 further comprising, responsive to control of the shared application being passed from one user to another, dehydrating state information associated with a particular user from whom control is passed (see at least 0014).

Regarding claim 10, Nagy teaches or suggests the method as described in claim 9 further comprising responsive to control of the shared application being passed back to the particular user, rehydrating the state information (see at least 0014).

Claims 11-20 recite the limitations of claims 1-8 in form of system and computer program product thus are rejected for the same reasons discussed in claims 1-8 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.10,129,306. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 11, 19-20 of the instant application merely correspond to obvious variations of claims 1, 10, 18-19 respectively of the U.S. Patent. Claims 2-8 of the instant application are similar to claims 2-8 of the U.S. Patent. Claims 12-18 of the instant application are similar to claims 11-17 of the U.S. Patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stotts Jr. et al (US 20060238548) teach shared applications in which video stream is handled by a respective video capture process and video intercept process. An image of a user is combined and transparently displayed with a computer desktop.  The user may point to or manipulate desktop images by making predetermined movements.  Images of multiple users in different locations may be combined and displayed on the desktop to facilitate collaboration among users, such as collaborative programming. 
Gudipaty et al (US 20080008458) teach interactive recording and playback technique to provide the ability to archive the content, the discussions and the metadata of a meeting or similar event. A .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                                                                                  /UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        17 March 2021